Citation Nr: 1703774	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  11-02 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a hernia


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant served in the National Guard with various periods of active duty for training (ADT) and inactive duty training (IDT).  A specific period of ADT from March to July 1975 has been verified and is the period of time at issue in the current appeal; he did not serve on active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2012, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The case was previously before the Board in January 2014, when it was remanded for retrieval of records.  The requested development has been completed.  


FINDINGS OF FACT

1.  Service treatment records are negative for any complaints of or treatment for a lifting injury or a hernia during any period of service; a July 1975 service department examination revealed the appellant's abdomen to be normal. 

2.  There is no probative evidence linking the currently diagnosed umbilical hernia to service.  


CONCLUSION OF LAW

The criteria for service connection for a hernia have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2015); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101 (2).  Pursuant to 38 U.S.C.A. § 101 (24), "'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  Id.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ADT, or for injury incurred during IDT. 

The appellant served as a member of the National Guard in both New York and later New Jersey.  A Form DD 214 reveals that the appellant served on a period of ADT from March to July 1975, a period of 4 months and 4 days, with a notation of prior inactive service of 2 months and 24 days.  After this period of ADT he was returned to control of the New York National Guard; in July 1978 he transferred to the New Jersey National Guard and was ultimately separated from his National Guard service in March 1980 for unsatisfactory participation.  Review of his military personnel records does not reveal any instance of him ever serving on active duty.  

Accordingly, while his service to this country is greatly appreciated, the appellant is not a "veteran" within the meaning of controlling law and regulations governing veteran's disability benefits.  See, 38 U.S.C.A.; 38 C.F.R.  Were service connection to be granted, the appellant would achieve "veteran" status; however, for the reasons stated in the decision below, service connection cannot be granted.  

The appellant's claim has been consistently presented throughout the course of his claim and appeal in written statements and his hearing testimony.  He asserts that he developed a hernia as the result of a lifting injury while he was at Fort Huachuca, Arizona.  Specifically, statements to medical personnel reveal that he claims he incurred an abdominal (umbilical) hernia as a result of this claimed injury.  

Review of the appellant's DD 214, confirms that he served at Fort Huachuca, Arizona during his period of ADT from March to July 1975.  Service treatment records reveal that his National Guard entry examination was conducted in December 1974.  Clinical evaluation of his "abdomen and viscera (including hernia)" revealed a normal evaluation with no abnormalities noted.  He was accepted in to National Guard service.  In July 1975 at the end of his period of ADT, another examination was conducted.  Again, clinical evaluation of his "abdomen and viscera (including hernia)" revealed a normal evaluation with no abnormalities noted.  He specifically reported "I am in good health."  

The earliest post-service evidence of an abdominal hernia is two VA treatment records dated in June 2001 which indicate a diagnosis of "umbilical hernia without mention of obstruction or gangrene."  VA treatment records dated from 2003 to 2005 reveal notations that the appellant had and old umbilical hernia, and that he reported pain with coughing or overeating.  

In September 2005 a VA Compensation and Pension examination of the appellant was conducted in conjunction with his claim for pension benefits at that time.  He reported having "and abdominal hernia that is superior to the umbilicus.  Patient says he has had this for many years.  Patient says he has difficulty lifting anything more than 20 pounds because of increased pain."  Physical examination revealed that the appellant had "a small abdominal hernia that is superior to the umbilicus."  

A January 2010 letter from the appellant's treating VA primary care nurse practitioner states that he "suffers from a ventral abdominal hernia, which he reports occurred after lifting a heavy object in 1975 while in the military.  Although the hernia has not required repair he does have discomfort on lifting heavy objects, coughing, or overeating.  The hernia is occasionally difficult to reduce, but has not incarcerated as of now."

The appellant's VA treatment records dating from 2010 to the present indicate multiple entries of him having an abdominal hernia, often being merely listed on the patient's problem list with the initial diagnosis being made by the same primary care practitioner who provided the January 2010 letter indicated above.  Interestingly, a January 2010 addendum from another VA practitioner indicated that the appellant was called for a follow-up appointment and that he was informed that this second practitioner could "find no evidence to support abdominal, ventral, inguinal hernia."  The appellant replied the he had had the abdominal hernia since approximately 1976 but that he had no documentation.  

The appellant is in receipt of disability benefits from the Social Security Administration (SSA) for psychiatric disabilities.  The SSA records have been obtained and to the extent that the abdominal hernia is noted, it is in duplicate copies of VA medical records provided to SSA and which are already of record.  

The preponderance of the evidence is against the appellant's claim.  He claims that in 1975 he had a lifting injury during a documented period of ADT which caused an abdominal hernia which persists to the present.  The service treatment records show that examination of the appellant was conducted in July 1975 at the time of his separation from ADT, and that no hernia was noted; rather, clinical evaluation of "abdomen and viscera (including hernia)" was normal at that time and he reported being in good health, providing highly probative evidence against this claim.   

The earliest documentation of an abdominal hernia is in a June 2001 VA treatment record which is over two decades after he separated from his period of ADT.  To the extent that there are medical records which indicate a history of abdominal hernia dating back to ADT in 1975, these records are based solely on the appellant's reports.  His report of incurring a hernia during his period of ADT in 1975 is directly contradicted by the July 1975 examination report.  Accordingly, these post-service notations of the claimed in-service injury and hernia lack probative value as being directly contradicted by the contemporaneous medical evidence from his period of ADT in 1975.  There is evidence that the appellant has a current abdominal hernia which has been present since approximately 2001.  His assertions of having a hernia during ADT in 1975 are not accurate based on July 1975 examination report and all subsequent medical reports noting this history lack probative value.  

Accordingly, the Board finds that service connection for a hernia is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim for a hernia, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56   (1990).

ORDER

Service connection for a hernia is denied.  


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


